                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

ANDREW L. WOODS,

                 Plaintiff,

v.                                                       Case No: 2:19-cv-130-FtM-99UAM

KIMBERLY COMMINS-
TZOUMAKAS, HALL, RENDER,
KILLIAN, HEATH & LYMAN, PLLC,
ALLAN SCHWEITZER, BEACH
POINT CAPITAL MANAGEMENT,
LLP and WILLIAM SPALDING,

               Defendants.
                                              /

                                             ORDER1

       This matter comes before the Court on sua sponte review of Plaintiff Andrew

Woods’s Complaint.            (Doc. 1).   Woods sues Defendants Kimberly J. Commins-

Tzoumakas; Hall, Render, Killian, Heath & Lyman, PLLC (Hall Render); Allan Schweitzer;

Beach Point Capital Management, LP (Beach Point Capital); and William R. Spalding for

civil conspiracy and tortious interference with contract under Florida law. Woods seeks

to establish diversity jurisdiction as the basis for the Court’s subject matter jurisdiction.

(Id., ¶ 11).




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
       Federal courts are courts of limited jurisdiction and are obligated to inquire about

jurisdiction sua sponte whenever it may be lacking. See Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994); Univ. of S. Ala. v. American Tobacco Co., 168 F.3d

405, 410 (11th Cir. 1999). (“[I]t is well settled that a federal court is obliged to inquire into

subject matter jurisdiction sua sponte whenever it may be lacking.” (citations omitted)).

In an action filed directly in federal court, like here, plaintiff bears the burden of adequately

pleading, and ultimately proving, jurisdiction. King v. Cessna Aircraft Co., 505 F.3d 1160,

1171 (11th Cir. 2007). State law claims can be filed in federal court under 28 U.S.C. §

1332 if the amount in controversy exceeds $75,000 and the parties are citizens of different

states. Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1261 (11th Cir. 2000). For

diversity purposes, limited liability companies and limited partnerships are citizens of

every state in which one of its members is located. Rolling Greens MHP, L.P. v. Comcast

SCH Holdings, LLC, 374 F.3d 1020, 1022 (11th Cir. 2004).

       Here, Defendants Beach Point Capital and Hall Render’s citizenship is unclear.

The Complaint states that “Defendant [Hall Render] is a professional limited liability

corporation with its principal place of business in Troy, Michigan.” (Doc. 1, ¶ 7). And,

“Defendant [Beach Point Capital] is a Delaware limited partnership with its principal place

of business in Santa Monica, California.” (Id., ¶ 9). This is insufficient. As noted above,

the citizenship of every member of Hall Render and Beach Point Capital is relevant for

diversity purposes – not the LLC or the LP’s state of filing or principal place of business.

See Rolling Greens MHP, L.P., 374 F.3d at 1022. Woods has not listed the members of

Beach Point Capital or Hall Render or the members’ citizenship.




                                               2
      Because the Complaint lacks the above allegations, the Court cannot determine

whether the parties are minimally diverse. The Court thus dismisses the Complaint

without prejudice and Plaintiff will be provided the opportunity to state the presence of

federal jurisdiction pursuant to 28 U.S.C. § 1653.

      Accordingly, it is now

      ORDERED:

      The Complaint (Doc. 1) is DISMISSED for lack of subject matter jurisdiction without

prejudice to filing an Amended Complaint on or before March 21, 2019. Failure to do

so will result in the Court closing this case without further notice.

      DONE and ORDERED in Fort Myers, Florida this 11th day of March, 2019.




Copies: All Parties of Record




                                            3
